Citation Nr: 1021362	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-39 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for tinnitus.  

2.  Entitlement to service connection for a chronic left ear 
disorder to include otitis.  

3.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from November 1951 to October 
1953.  The Veteran served during the Korean War.  He was 
awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that new and material evidence had not 
been received to reopen the Veteran's claim of entitlement to 
service connection for "tinnitus, left ear, also claimed as 
hearing loss."  In October 2008, the RO determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to a "left ear condition, 
also claimed as tinnitus, otitis, and hearing loss."  

The issues of the Veteran's entitlement to service connection 
for both a chronic left ear disorder to include otitis and 
chronic bilateral hearing loss disability are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In September 1955, the RO denied service connection for 
tinnitus.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in letters dated in 
September 1955 and May 1956.  The Veteran did not submit a 
notice of disagreement with the rating decision.  

2.  The documentation submitted since the September 1955 
rating decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  
3.  Chronic tinnitus has been objectively shown to have been 
initially manifested during wartime service.  


CONCLUSIONS OF LAW

1.  The September 1955 RO decision denying service connection 
for tinnitus is final.  New and material evidence sufficient 
to reopen the Veteran's service connection for tinnitus has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2009).  

2.  Chronic tinnitus was incurred in wartime service. 38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's 
claim of entitlement to service connection for chronic 
tinnitus.  This represents a complete grant of the benefits 
sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
Veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2009).  



I.  Prior RO Decision

In September 1955, the RO denied service connection for 
tinnitus.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in letters dated in 
September 1955 and May 1956.  The Veteran did not submit a 
NOD with the rating decision.  

The evidence upon which the RO formulated its September 1955 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to tinnitus.  The 
report of a September 1955 VA examination for compensation 
purposes relates that the Veteran complained of left ear 
tinnitus and pain of two to three years' duration.  He 
clarified that his tinnitus "started while at Korea."  The 
Veteran was diagnosed with bilateral tinnitus.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the September 1955 RO decision 
denying service connection for tinnitus consists of 
photocopies of the Veteran's service treatment records, VA 
clinical and examination documentation, private clinical 
documentation, and written statements from the Veteran.  A 
November 1995 physical evaluation from E. B-T., M.D., states 
that the Veteran complained of chronic left ear "noise."  
The Veteran presented a history of "noise on left ear" 
while serving in Korea.  A February 1996 audiological 
evaluation from L. A. R., M.S., and M. T. M., Ph.D., notes 
that the Veteran complained of chronic left ear tinnitus.  An 
August 2006 VA treatment record states that the Veteran 
complained of progressive tinnitus.  In his January 2007 NOD, 
the Veteran advanced that his chronic tinnitus "was acquired 
on the front of battle" where his "bunker was at the side 
of a position of a 50 caliber machine gun."  

The Board finds that the clinical documentation from Dr. 
B-T., and Messrs. R. and M., the August 2006 VA treatment 
record, and the Veteran's January 2007 NOD constitute new and 
material evidence in that they are of such significance that 
they raise a reasonable possibility of substantiating the 
Veteran's claim when considered with the evidence previously 
of record.  As new and material evidence has been received, 
the Veteran's claim of entitlement to service connection for 
tinnitus is reopened.  

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

As noted above, the Veteran's service treatment records make 
no reference to chronic tinnitus.  The Veteran's service 
personnel records indicate that the Veteran served in Korea; 
participated in combat; and was awarded the Combat 
Infantryman Badge.  

At the September 1955 VA examination for compensation 
purposes, the Veteran complained of left ear tinnitus and 
pain of two to three years' duration.  He clarified that his 
tinnitus "started while at Korea."  The Veteran was 
diagnosed with bilateral tinnitus.  

A November 1980 VA audiometric examination notes that the 
Veteran complained of tinnitus.  The November 1995 physical 
evaluation from Dr. B-T., conveys that the Veteran complained 
of chronic left ear "noise."  He presented a history of 
"noise on left ear" which was initially manifested while he 
was in Korea.  The February 1996 audiological evaluation from 
L. A. R., M.S., and M. T. M., Ph.D., notes that the Veteran 
complained of chronic left ear tinnitus.  The August 2006 VA 
treatment record states that the Veteran complained of 
progressive tinnitus.  

In his January 2007 NOD, the Veteran stated that:

Because the noise that I have in my left 
ear was acquired on the front of battle.  
My bunker was at the side of a position 
of a 50 caliber machine gun and I did not 
have ear protectors.  The noise continues 
in the ear all of the time.  

The Veteran asserts that he initially manifested chronic 
tinnitus during active service as the result of the noise 
associated with combat.  The Veteran has been awarded the 
Combat Infantryman Badge.  Therefore, the Board finds that 
his exposure to significant combat-related explosions and 
noise is established.  

The Veteran is competent to describe his experience of 
ringing in the ears during and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  The Board has no 
basis to question the Veteran's credibility.  Such ringing 
has been diagnosed as tinnitus by competent VA and private 
medical professionals.  Given such facts and upon application 
of the provisions of 38 U.S.C.A. § 1154(b), the Board finds 
that the evidence is in at least equipoise as to whether the 
Veteran's chronic tinnitus is etiologically related to active 
service.  Upon resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
is now warranted for chronic tinnitus.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for tinnitus is granted.  

Service connection for chronic tinnitus is granted.  

REMAND

In its October 2006 and October 2008 adjudicatory actions, 
the RO determined that new and material evidence had not been 
received "to reopen" the Veteran's claims of entitlement to 
service connection for both left ear otitis and hearing loss 
disability.  In reviewing the claims file, the Board notes 
that service connection for both left ear otitis and hearing 
loss disability have not been previously denied on the 
merits.  Instead, in a September 1955 rating decision and in 
the Board decision of March 1983, suppurative left ear and 
tinnitus were the diagnoses considered.  In a statement of 
May 1985, A. Soler, M.D., indicated that he had treated the 
Veteran on and off for otitis in the left ear for twenty 
years.  The evidence does not indicate, however, that the 
otitis was a progression of or the correct diagnosis for the 
suppurative left ear he experienced in service.  Since otitis 
appears to be a new and separate condition, it should be 
treated as a new claim.  See 38 C.F.R. § 4.13, 4.125 (2009); 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also 
Velez v. Shinseki, 23 Vet. App. 199 (2009).  In addition, 
neither the RO nor the Board ever denied service connection 
for hearing loss on the merits.   In the absence of such 
adjudication, the RO both improperly framed the issues and 
failed to give the Veteran the appropriate notice as to the 
VA's duty to assist him in the development of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2009) are fully 
met.  

2.  Then, after taking any additional 
development action deemed warranted such 
as another examination,  adjudicate the 
issues of service connection for both a 
chronic left ear disorder to include 
otitis and chronic bilateral hearing loss 
disability on the merits with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


